    Case 8:19-cv-00475-WFJ-SPF Document 17 Filed 03/13/19 Page 1 of 4 PageID 97
 


                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

ALVA JOHNSON,
Individually and on behalf of all others
similarly situated,                                    Case No. 8:19-cv-475-T-02SPF

          Plaintiff,

vs.

DONALD J. TRUMP, In his Individual
Capacity and DONALD J. TRUMP
FOR PRESIDENT, INC.,

      Defendants.
____________________________________/

                  PLAINTIFF’S CERTIFICATE OF INTERESTED PERSONS
                      AND CORPORATE DISCLOSURE STATEMENT

          I hereby disclose the following pursuant to this Court’s Interested Persons Order (Docket
No. 5):

1).    The name of each person, attorney, association of persons, firm, law firm, partnership, and
corporation that has or may have an interest in a party to this action or in the outcome of this action,
including subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded companies
that own 10% or more of a party’s stock, and all other identifiable legal entities related to a party:

Alva Johnson (Plaintiff)
Varnell & Warwick, P.A. (Counsel for Plaintiff)
Janet R. Varnell (Counsel for Plaintiff)
Brian W. Warwick (Counsel for Plaintiff)
Tycko & Zavareei LLP (Counsel for Plaintiff)
Hassan A. Zavareei (Counsel for Plaintiff)
Katherine M. Aizpuru (Counsel for Plaintiff)
Tanya S. Koshy (Counsel for Plaintiff)
Public Justice, P.C. (Counsel for Plaintiff)
F. Paul Bland (Counsel for Plaintiff)
Karla Gilbride (Counsel for Plaintiff)
Jennifer Bennett (Counsel for Plaintiff)
Donald J. Trump (Defendant)
Donald J. Trump for President, Inc. (Defendant)




 
    Case 8:19-cv-00475-WFJ-SPF Document 17 Filed 03/13/19 Page 2 of 4 PageID 98
 




2).    The name of every other entity whose publicly-traded stock, equity, or debt may be
substantially affected by the outcome of the proceedings:

None

3).     The name of every other entity which is likely to be an active participant in the proceedings,
including the debtor and member of the creditors’ committee (or if no creditors’ committee the 20
largest unsecured creditors):

N/A

4).   The name of each individual victim (individual or corporate), including every person who
may be entitled to restitution:

Plaintiff, Alva Johnson

        I hereby certify that, except as disclosed above, I am unaware of any actual or potential
conflict of interest involving the District Judge and Magistrate Judge assigned to this case, and
will immediately notify the Court in writing on learning of any such conflict.

Dated: March 13, 2019                          VARNELL & WARWICK, P.A.

                                       By:     /s/ Janet R. Varnell
                                               Janet R. Varnell
                                               Florida Bar No.: 0071072
                                               Brian W. Warwick
                                               Florida Bar No.: 0605573
                                               P.O. Box 1870
                                               Lady Lake, FL 32158
                                               Telephone: (352) 753-8600
                                               Facsimile: (352) 504-3301
                                               jvarnell@varnellandwarwick.com
                                               bwarwick@varnellandwarwick.com
                                               kstroly@varnellandwarwick.com

                                               Hassan A. Zavareei (admitted pro hac vice)
                                               Trial Counsel
                                               Katherine M. Aizpuru (admitted pro hac vice)
                                               TYCKO & ZAVAREEI LLP
                                               1828 L Street NW, Suite 1000
                                               Washington, D.C. 20036
                                               P: (202) 417-3667
                                               F: (202) 973-0950
                                               hzavareei@tzlegal.com
                                               kaizpuru@tzlegal.com

                                                  2 
 
    Case 8:19-cv-00475-WFJ-SPF Document 17 Filed 03/13/19 Page 3 of 4 PageID 99
 



                                      Tanya S. Koshy (admitted pro hac vice)
                                      TYCKO & ZAVAREEI LLP
                                      1970 Broadway, Suite 1070
                                      Oakland, CA 94612
                                      P: (510) 250-3298
                                      F: (202) 973-0950
                                      tkoshy@tzlegal.com

                                      F. Paul Bland (admitted pro hac vice)
                                      Karla Gilbride (admitted pro hac vice)
                                      PUBLIC JUSTICE, P.C.
                                      1620 L Street NW, Suite 630
                                      Washington, DC 20036
                                      (202) 797-8600

                                      Jennifer Bennett (admitted pro hac vice)
                                      PUBLIC JUSTICE, P.C.
                                      475 14th Street, Suite 610
                                      Oakland, CA 94612
                                      (510) 622-8150

                                      Attorneys for Plaintiff




                                         3 
 
Case 8:19-cv-00475-WFJ-SPF Document 17 Filed 03/13/19 Page 4 of 4 PageID 100
 



                                CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on March 13, 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send a notice of electronic filing

to all counsel of record.



                                              /s/ Janet R. Varnell
                                             Janet R. Varnell




                                                4 
 
